Citation Nr: 1456869	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R., a former coworker


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals Board on appeal from a
September 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Seattle, Washington, which denied the benefit sought on
Appeal.

In February 2011, the Veteran testified at a videoconference hearing from the
Seattle RO; a transcript is of record.

In April 2011 and May 2014, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's back disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a June 2007 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded a VA examination in connection with his claim in February 2011.  However, as there were outstanding VA treatment records at the time of the examination, the Board remanded the Veteran's claim in May 2014 for an additional opinion which would consider any additional treatment records.  Pursuant to the Board remand, an additional opinion was obtained in June 2014.  Together, the February 2011 examination of the Veteran and the June 2014 opinion enable to the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  Further, in obtaining the additional treatment records and June 2014 opinion, the RO substantially complied with the Board's remand directives.  

Finally, the Veteran was afforded the opportunity to give testimony before the undersigned in February 2011.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that he incurred a low back disability in service.  Specifically, he contends that, due to back injuries in service, he has experienced intermittent episodes of sciatica both during and after service.   See May 2007 Statement in Support of Claim.

Service treatment records (STRs) show that the Veteran complained of low back pain with a duration of one day in September 1984.  The examiner assessed acute lumbosacral strain.  In April 1995, the Veteran again complained of low back pain for the past day.  He also reported that the pain radiated down left buttock and thigh to mid-thigh.  The examiner assessed left sciatica, likely secondary to back strain.  An August 1995 STR notes that low back pain resolved, but the Veteran developed intermittent left buttock and thigh pain.  During reenlistment examinations dated February 1988, February 1993, and October 1996, clinical evaluation of the spine was normal, and the Veteran denied recurrent back pain.  In August 1997, the Veteran complained of low back pain and lower extremity parasthesias after using the rowing machine.  Motor and sensory examinations were normal, and a straight leg raising test was negative.  There was some paravertebral muscle spasm and mild tenderness of lumbosacral musculature.  On October 2001 reenlistment and January 2003 separation examinations, clinical evaluation of the spine was normal.  The Veteran denied a history of recurrent back pain or any back problem, as well as numbness or tingling.

Post-service, an April 2003 VA MRI of the brain showed generalized atrophy, most pronounced involving the cerebellum.  On neurological examination, symptoms of resting tremor, cogwheel rigidity, hypomimia, and reduced eye blink indicated Parkinsonism.

In May 2003, a VA overnight polysomnogram demonstrated periodic limb movement disorder (also referred to as "restless leg syndrome").

During a February 2006 VA restless leg syndrome consult, the Veteran reported that he was most bothered by his feet while relaxing.  He also had bilateral fine tremors of his hands that had been present as long as he could remember.  Examination was significant for mild bilateral low amplitude hand tremor, mild left sided dyscoordination, and questionably increased tone in his left lower extremity.

During October 2006 VA treatment, the Veteran complained of back pain of a duration of several years, managed with Motrin.  The pain was now more centered at the left buttock area radiating down to his left leg with prolonged standing or walking.  He worked as a security guard which required him to be on his feet all the time.  The Veteran could not recall any prior trauma to the back.  On physical examination, curvature of low back was preserved, and range of motion appeared normal.  There was tenderness to light pressure at the right buttock at vicinity of the SI.  X-ray revealed mild-to-moderate degenerative changes throughout the lumbar spine.

In November 2006, the Veteran stated that the back pain had gone; his only concern was numbness on the left leg down the back side to the heel area.  He denied weakness.

In December 2006, the Veteran reported a history of low back pain and posterior left lower extremity pain.  The Veteran reported no current symptoms except numbness in plantar left foot.  Treatment included Motrin.  On examination, the Veteran had good lumbar range of motion and no tenderness to palpation.

A November 2007 neurology note indicates that the Veteran reported an episode of sciatica 6 months prior.  Pain had improved but there was residual left lower extremity tingling radiating from the left buttocks down the back of the left leg.  The Veteran reported that tingling continued to bother him constantly throughout the day.  He denied pain, numbness, focal weakness, difficulty with gait, difficulty initiating movements, difficulty with spontaneous movements, nausea, bowel or bladder symptoms, hallucinations, confusion, orthostasis, gaze difficulty, and bradykinesia.  The Veteran noted a fine tremor when using hands which did not interfere with activities of daily living.

On May 2011 VA examination, the Veteran denied leg or back pain when he separated from service in 2003.  Rather, he started having difficulties with his leg a year after service.  He also had a spell of back pain and sciatica a year and a half after service.  The Veteran denied current back pain; his main concern was numbness and tingling down his leg and into his foot.  The Veteran did not notice any weakness of either leg.  On physical examination, there was no tenderness or muscle spasms of the back.  Range of motion of the lumbar spine revealed extension to 32 degrees, forward flexion to 110 degrees, lateral flexion to 36 degrees bilaterally, and rotation to 30 degrees bilaterally.  Range of motion was completed without pain and was not changed with repetition.  Straight leg raising test was negative.  Sensory testing revealed a generalized diffuse mild decrease and sensation bilaterally.  X-rays showed mild osteoarthritis in the lumbar spine coupled with mild scoliosis, felt by the examiner to be compatible with the natural history of development of osteoarthritis with simple wear and tear and normal activities.  

Upon review of the claims file, the examiner opined that the Veteran's lumbar spine disability was not related to the time-limited minor injuries that the Veteran sustained in the military.  The Veteran was not symptomatic for any back condition and there was no evidence to conclude that the present condition of the left leg was in any way related to active military duty.  The Veteran had a negative straight leg raising test which would negate any sciatica.  The Veteran did not have any true radicular pain and did not have weakness of the left leg.  The Veteran's complaints are primarily those of restless leg syndrome with some numbness and tingling of the entire left foot.  This numbness and tingling pattern does not follow any single dermatome, therefore there is no evidence to conclude that this Veteran had any continuing back problem that can be related to active military duty.  Further, the Veteran's diagnosis of a cogwheel rigidity and Parkinsonism condition with a neuropathy of the left foot and lower leg was not connected to previous back problems or active military service.  As confirmed by the MRI of the brain, this condition came from the brain with the atrophy of the brain tissue and other changes consistent with Parkinsonism.

A September 2012 MRI of the lumbar spine showed some degenerative changes and mild bilateral L5 foraminal stenosis.

A December 2012 neurosurgery note indicates that the Veteran complained of bilateral annoying paresthesias radiating from the hips to his feet in a non-dermatomal pattern.  He denied weakness, fixed numbness, sphincter disturbance, or claudication.  The lumbar spine had full range of motion in flexion, extension, lateral bending, and whole torso twisting.  

A February 2013 VA neuromuscular clinic note indicated findings consistent with a widespread lower motor neuron disease.  There was no electrophysiological evidence for neuropathy.  The examiner noted mild age-appropriate parenchymal volume loss and deep white matter small vessel disease in the brain, without acute intracranial process.  There was no definite signal abnormality or enhancement within the spinal cord.

At an April 2013 VA neurology consult, the Veteran presented with numbness and tingling moving down from the hips to his feet.  He stated that this started on the left side a long time ago during his time in the service, but over the past couple of years also started to involve his right side as well.  He reported two episodes of lower back trauma while in the service.  He stated that the pain went down the lateral part of his legs and all the way down to his toes.  He also reported periodic swelling of the feet.  He endorsed occasional balance problems.  

A July 2013 VA neurology follow up note indicates that the Veteran received an EMG showing widespread diffuse motor neuron disease.

A VA orthopedic surgeon provided an additional opinion in June 2014.  The examiner noted that the record shows ongoing complaints of problems in his lower extremities, including restless leg syndrome and bilateral non-dermatomal paresthesias radiating from the hips to the feet.  The Veteran had undergone extensive work up with x-rays, MRIs, EMG and neuromuscular evaluation.  It is not clear exactly what is causing his symptoms, but it is clear that the neurosurgeon, the neurologist and the neuromuscular specialist feel that it is likely some underlying neurologic disorder and not a localized radicular or sciatica condition.  The VA May 2011 VA examiner noted no back pain on exam.  The Veteran testified in 2011 that "my back normally is in pretty good shape. It's just that I have the numbness and tingling in my left leg, from my hip down to my toes."  The neurosurgery note in December 2012 noted full range of motion in the lumbar spine without pain.  The Veteran did not have dermatomal neurologic deficits as one would expect with a true radiculopathy.

The examiner opined that it is less likely as not that the Veteran suffers a back condition, including sciatica, that is related to injury or treatment in service, including treatment for back condition in service.  It is likely that the Veteran's current complaints of numbness in his lower extremities is related to a degenerative neurologic disorder that is not caused by or aggravated beyond natural progression by the back condition treated in service.

Upon consideration of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The record shows that the Veteran has been diagnosed with osteoarthritis, Parkinsonism and restless leg syndrome.  The question for consideration is whether these conditions were caused by his back injuries in military service.  In this regard, the medical evidence is negative.  Specifically, the May 2011 and June 2014 examiners found that the Veteran's diagnoses were not due to his active military service.  There are no contrary opinions of record.

To the extent that the Veteran asserts a continuity of symptomatology, such theory requires that there be a showing of a chronic disease in service.  Such is not the case here.  The evidence clearly shows the Veteran's complaints of low back pain during his period of service; however, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a low back disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).

The Board has considered the Veteran's assertions that he has a low back disability related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the lumbar area, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the May 2011 and June 2014 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


